Citation Nr: 1034511	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-38 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral mid 
and high frequency hearing loss prior to July 11, 2009, and a 
rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.  

The Board observes that during the course of the Veteran's 
appeal, staged ratings have been assigned for his bilateral mid 
and high frequency hearing loss.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Specifically, in a September 2009 Decision 
Review Officer decision, a 20 percent rating was granted, 
effective July 11, 2009.  As the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has 
characterized the issue as shown on the first page of this 
decision.

The Board also notes that the Veteran requested a hearing before 
a Veterans Law Judge sitting at the RO in his December 2008 
substantive appeal (VA Form 9).  However, in January 2009, he 
indicated that he no longer wanted a hearing and requested that 
his case be forward to the Board for a decision.  Therefore, the 
Veteran's request for a Board hearing is considered withdrawn.  
38 C.F.R. 
§ 20.704(e) (2009).


FINDINGS OF FACT

1.  The Veteran's 10 percent rating for his bilateral mid and 
high frequency hearing loss has been in effect since May 13, 
1983.

2.  Prior to May 27, 2009, the audiological examinations of 
record are inadequate for rating purposes. 

3.  As of May 27, 2009, the Veteran's bilateral mid and high 
frequency hearing loss more nearly approximates the criteria 
required for a 30 percent disability rating.


CONCLUSIONS OF LAW

1.  Prior to May 27, 2009, the criteria for a rating in excess of 
10 percent for bilateral mid and high frequency hearing loss have 
not been met.  38 U.S.C.A. 
§§ 110, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.951(b), 4.85, 4.86, Diagnostic Code 6100, and Tables 
VI, VIA, VII (2009). 

2.  As of May 27, 2009, the criteria for a rating of 30 percent, 
but no higher, for bilateral mid and high frequency hearing loss 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, and 
Tables VI, VIA, VII (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, a July 2007 letter, 
sent prior to the initial unfavorable AOJ decision issued in 
November 2007, advised the Veteran of the evidence and 
information necessary to substantiate his increased rating claim 
as well as his and VA's respective responsibilities in obtaining 
such evidence and information.  Additionally, such letter 
informed him of the information and evidence necessary to 
establish an effective date in accordance with Dingess/Hartman, 
supra.   

Relevant to the duty to assist, private and VA treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records that he wishes to 
be considered in his appeal.  

Additionally, the Veteran was provided with VA examinations in 
August 2007, July 2008, and July 2009 in order to adjudicate his 
increased rating claim.  The Board acknowledges that the Veteran 
has claimed that all three VA examinations are inadequate only to 
the extent that the speech discrimination test was improperly 
administered by live voice as opposed to by recording.  He does 
not challenge the validity of the pure tone threshold testing.  
In order to address his concern with the speech discrimination 
testing at the VA examinations, the Veteran submitted the results 
of a Maryland CNC test conducted via recording at The Hearing 
Center in May 2009.  In light of the Veteran's challenge to the 
adequacy of the speech discrimination tests at the VA 
examinations, the Board has used the findings submitted by the 
Veteran in May 2009 in evaluating his bilateral mid to high 
frequency hearing loss.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, the August 2007 examiner noted that the Veteran had 
difficulty hearing speech clearly.  He noted that the Veteran's 
functional impairment was difficulty understanding speech from 
family members.  In July 2008, the examiner observed that the 
Veteran reported difficulty with his hearing, which caused him 
problems in general conversation with others, particularly in 
background noise situations.  She also noted that, when asked 
about the functional impact of his hearing loss, the Veteran 
indicated that it "[did] not stop him."  The July 2009 VA 
examiner, who is the same individual who conducted the July 2008 
examination, did not comment upon the functional impact of the 
Veteran's bilateral hearing loss disability.  However, the Board 
finds that no prejudice results to the Veteran as the remainder 
of the evidence, to specifically include the August 2007 and July 
2008 VA examinations as well as the Veteran's own statements, 
addresses such effects and, therefore, the Board may proceed with 
a decision.

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."  Id.

While the July 2009 VA examiners failed to address the functional 
effect of the Veteran's hearing loss disability, the Board notes 
that other evidence of record, to specifically include the August 
2007 and July 2008 VA examinations as well as the Veteran's own 
statements, adequately addresses this issue.  Specifically, such 
reflect that the Veteran has difficulty understanding speech, 
especially in background noise situations.   Therefore, while the 
July 2009 VA examination is defective under Martinak, the Board 
finds that no prejudice results to the Veteran in that the 
functional effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient for 
the Board to consider whether referral for an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b).

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The Rating Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service. The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating. 
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

As indicated previously, staged ratings have been assigned to the 
Veteran's bilateral mid and high frequency hearing loss.  Hart, 
supra.  Specifically, such disability is currently assigned a 10 
percent rating prior to July 11, 2009, and a 20 percent rating 
thereafter under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
The Veteran contends that his hearing disability is worse than 
the currently assigned evaluations. Therefore, he alleges that he 
is entitled to higher ratings for such disability.

Ratings of hearing loss range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by the 
results of speech discrimination tests combined with the average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles per 
second.  To rate the degree of disability for service-connected 
hearing loss, the Rating Schedule has established eleven auditory 
acuity levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI.  In order to establish entitlement to a 
compensable rating for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage of 
speech discrimination loss and average pure tone decibel loss are 
met.  The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled speech 
discrimination tests (Maryland CNC) together with the results of 
pure tone audiometry tests.  These results are then charted on 
Table VI, Table VIA, in exceptional cases as described in 38 
C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  
38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the 
pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86.

VA's current Compensation and Pension Clinician's Guide (June 
2004) reflects that audiometric testing "includes a controlled 
speech discrimination test using an approved recording of the 
Maryland CNC Test and pure tone audiometry."  See Chapter 5.7.  
Additionally, specific to speech recognition tests, the Guide 
provides that "speech recognition must be obtained with a VA-
approved recording of the Maryland CNC Test."  Id.

VA treatment records reflect continued treatment for the 
Veteran's sensorineural hearing loss of combined types, to 
included follow up care for his bilateral hearing aids.  
Additionally, a June 2007 audiology note reflects that, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
65
85
LEFT
20
50
55
75
85

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 61-decibel loss in the right ear and a 66-decibel loss 
in the left ear.  However, relevant to word recognition testing, 
the record reflects that such was monitored by live voice.  

At an August 2007 examination conducted for VA compensation 
purposes, bilateral mid and high frequency hearing loss was 
diagnosed.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
65
75
LEFT
25
50
55
75
85

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 59-decibel loss in the right ear and a 66-decibel loss 
in the left ear.  The Veteran had 96 percent speech 
discrimination in the right ear and 96 percent speech 
discrimination in the left ear.  

At July 2008 VA examination, mild sloping to severe sensorineural 
hearing loss from 1000 to 4000 Hertz bilaterally was diagnosed.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
70
85
LEFT
25
50
55
75
85

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 64-decibel loss in the right ear and a 66-decibel loss 
in the left ear.  The Veteran had 88 percent speech 
discrimination in the right ear and 92 percent speech 
discrimination in the left ear.  

Relevant to the speech discrimination tests performed at the 
August 2007 and July 2008 VA examinations, the Veteran alleges in 
a May 2009 statement that such included speech discrimination 
tests that were not in compliance with the VA requirement that 
the Maryland CNC test be administered by recording rather than 
live voice and, therefore, are inadequate for rating purposes.  
Likewise, the Board notes that the June 2007 speech 
discrimination test was monitored by live voice.  Therefore, all 
such hearing evaluations are inadequate to rate the Veteran's 
bilateral hearing loss.  

In light of his allegations of the inadequate speech 
discrimination testing conducted at the VA examinations, the 
Veteran submitted a May 27, 2009, audiogram from The Hearing 
Center.  Such reflects that he had 68 percent speech 
discrimination in the right ear and 64 percent speech 
discrimination in the left ear based on the Maryland CNC test.

At July 2009 VA examination, sloping to a moderate to severe 
sensorineural hearing loss from 1000 to 4000 Hertz bilaterally 
was diagnosed.  Pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
65
80
85
LEFT
25
55
70
80
85

Pure tone thresholds for frequencies 1000 through 4000 Hertz 
averaged a 69-decibel loss in the right ear and a 72-decibel loss 
in the left ear.  The Veteran had 80 percent speech 
discrimination bilaterally.  He alleged in July 2009 and 
September 2009 statements that the speech discrimination test was 
conducted via live voice and, when he inquired as to whether such 
should be conducted via a recording, the examiner stated that the 
system was not working.  Therefore, the speech discrimination 
test is inadequate for rating purposes.  However, the Veteran's 
left ear results in an exceptional patter of hearing impairment 
and, under Table VIA, which provides a numeric designation of 
hearing impairment based only on pure tone threshold average, 
such results in Level VI hearing.  38 C.F.R. § 4.86(a).  

Relevant to the findings of record prior to May 27, 2009, the 
Board notes that the Veteran's bilateral mid to high frequency 
hearing loss has been evaluated as 10 percent disabling since May 
13, 1983, which is over twenty years.  A disability which has 
been continuously rated at or above evaluation for twenty or more 
years for compensation purposes under laws administered by the 
Secretary shall not thereafter be rated at less than such 
evaluation, except upon a showing that such rating was based on 
fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  In the instant 
case, it is clear that the Veteran's 10 percent rating was in 
effect for more than 20 years and, as there is no evidence that 
such disability rating was based on fraud, it is protected from 
reduction.  Relevant to the evidence dated during such time 
period, as none of the speech discrimination tests were conducted 
by recording, all are inadequate for rating purposes.

However, as of May 27, 2009, the date which the Veteran had a 
Maryland CNC test conducted at The Hearing Center, the Board 
finds that his bilateral mid to high frequency hearing loss more 
nearly approximates a 30 percent evaluation.  In this regard, on 
such date, he had 68 percent speech discrimination in the right 
ear and 64 percent speech discrimination in the left ear.  
Additionally, as relevant to his pure tone thresholds, the most 
recent examination in time, i.e., the July 2008 VA examination, 
reflects that pure tone thresholds for frequencies 1000 through 
4000 Hertz averaged a 64-decibel loss in the right ear and a 66-
decibel loss in the left ear.  These audiometry test results 
equate to Level V hearing in the right ear and Level VII hearing 
in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the 
percentage ratings for hearing impairment found in Table VII, 
Level V hearing in the right ear and Level VII hearing in the 
left ear results in a 30 disability rating.  38 C.F.R. § 4.85.  

Likewise, the July 2009 VA examination results also support a 30 
percent rating.  Specifically, at such time, pure tone thresholds 
for frequencies 1000 through 4000 Hertz averaged a 69-decibel 
loss in the right ear and a 72-decibel loss in the left ear.  
Utilizing the speech discrimination scores obtained at The 
Hearing Center on May 27, 2009, these audiometry test results 
equate to Level VI hearing in the right ear and Level VII hearing 
in the left ear, using Table VI.  38 C.F.R. § 4.85.  At this 
point, the Board again notes that Veteran's left ear results in 
an exceptional patter of hearing impairment and, under Table VIA, 
which provides a numeric designation of hearing impairment based 
only on pure tone threshold average, such results in Level VI 
hearing; however, Table VI results in a higher numeral and, 
therefore, will be used instead.  Specifically, applying the 
percentage ratings for hearing impairment found in Table VII, 
Level VI hearing in the right ear and Level VII hearing in the 
left ear results in a 30 disability rating.  38 C.F.R. § 4.85.  

Therefore, as of May 27, 2009, the Board finds that the 
requirements for a 30 percent rating, but no higher, are met 
based on the demonstrated levels of hearing impairment, 
emphasizing that the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the Rating 
Schedule to the numeric designations assigned after audiometric 
evaluations are rendered.  

The Board has considered whether staged ratings, beyond what has 
already been assigned, under Hart, supra, are appropriate for the 
Veteran's service-connected bilateral mid and high frequency 
hearing loss; however, the Board finds that his symptomatology 
has been stable.  Therefore, assigning additional staged ratings 
for such disability is not warranted. 

The Board has also considered whether an extra-schedular 
disability rating is warranted.  An extra-schedular disability 
rating is assigned if the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected bilateral mid 
and high frequency hearing loss with the established criteria 
found in the rating schedule.  The Board finds that the Veteran's 
hearing loss symptomatology is fully addressed by the rating 
criteria under which such disability is rated.  In this regard, 
the Veteran has indicated that he has difficulty understanding 
speech, especially in background noise situations.  Such 
symptomatology is contemplated in his assigned evaluations as the 
rating criteria addresses deficiencies in speech discrimination 
as well as in pure tone thresholds.  There are no additional 
symptoms of his bilateral mid and high frequency hearing loss 
that are not addressed by the rating schedule.  Therefore, the 
Board finds that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology for his service-
connected disability.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, to the extent that the Veteran's bilateral 
mid and high frequency hearing loss may interfere with his 
employability, such interference is addressed by the schedular 
rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Therefore, the Board finds that there are no attendant thereto 
related factors such as marked interference with employment or 
frequent periods of hospitalization.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).  

The Board also observes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU was not expressly raised by the Veteran or 
reasonably raised by the record.  In this regard, the Board notes 
that, in a July 2007 statement, the Veteran indicated that, while 
he is presently employed part-time, his hearing loss disability 
affected his employment in Loss Prevention in that a key part of 
his job was conducting interviews with employees in which it was 
critical to hear accurately what is being said.  He further 
stated that such was not always possible, particularly in 
situations where the interview must be conducted in other than 
very quiet conditions.  However, a June 2007 VA treatment record 
reflects that the Veteran reported doing well with his current 
hearing aids while at work and when attending meetings.  
Additionally, in December 2007, it was noted that the Veteran was 
employed as a regional loss prevention supervisor for a retail 
company.  The Board again notes that, to the extent that the 
Veteran's bilateral mid and high frequency hearing loss may 
interfere with his employability, such interference is addressed 
by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  
Therefore, the Board finds that the evidence does not show that 
the Veteran's bilateral mid to high frequency hearing loss 
renders him unemployable and, as such, a claim for TDIU has not 
been raised.

In sum, the Board finds that an increased rating of 30 percent is 
warranted for the Veteran's bilateral mid to high frequency 
hearing loss as of May 27, 2009.  The Board, however, finds that 
the preponderance of the evidence is against the Veteran's claim 
for a rating in excess of 10 percent prior to May 27, 2009, and 
in excess of 30 percent thereafter.  In denying such increased 
ratings, the Board finds the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for bilateral mid and high 
frequency hearing loss prior to May 27, 2009, is denied.

A rating of 30 percent, but no higher, for bilateral mid and high 
frequency hearing loss as of May 27, 2009, is granted, subject to 
the laws and regulations governing payment of monetary benefits.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


